Thompson, Justice.
Plaintiff Edet Sampson Umoren rented property located in Fulton County from defendant Panesar. In 1983, he entered into a contract with Panesar to purchase the property. The purchase did not close, but Umoren continued to rent the property. In 1993, Umoren and plaintiff Akon Edet Umoren brought suit against Panesar in DeKalb County seeking specific performance of the contract to purchase the property, as well as damages for fraud, breach of contract, repairs to the property and credits made on the first mortgage *877encumbering the property. Panesar denied liability and counterclaimed seeking, inter alia, an order awarding him possession of the property. The trial court directed a verdict in favor of Panesar on several issues; other issues were resolved by a jury. The trial court entered judgment in accordance with the verdict, enjoining the Umorens from entering upon the property, and ordering that Edet Sampson Umoren recover approximately $21,000 from Panesar. This appeal followed.
Decided October 30, 1995
Reconsideration denied November 20, 1995.
Akon E. Umoren, Edet S. Umoren, pro se.
H. Ed Martin, Jr., Leon A. Van Gelderen, for appellees.
All but one of the alleged errors requires a consideration of the evidence adduced at trial. We cannot consider them because the Umorens failed to designate the transcript of the proceedings for inclusion in the record on appeal. Harrington v. Harrington, 224 Ga. 305 (161 SE2d 862) (1968).
In the remaining enumeration of error, the Umorens assert that the trial court erroneously amended the judgment by entering an order after the term of court. We find no error. The subsequent order did not modify or revise the judgment in any matter of substance or in any matter affecting the merits. See City of Cornelia v. Gunter, 227 Ga. 464 (181 SE2d 489) (1971); Burns v. Fedco Management Co., 168 Ga. App. 15 (308 SE2d 38) (1983). It was simply intended to enforce the judgment.

Judgment affirmed.


All the Justices concur.